Citation Nr: 0419929	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for carpal tunnel 
syndrome, right hand.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971 and from January 1978 to January 1981 and was honorably 
discharged.  He also served a period of active duty from 
January 1981 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

It appears that the veteran raised an issue with respect to 
carpal tunnel syndrome of the right hand on a secondary 
basis.  If he desires to pursue this claim, he should do so 
with specificity at the RO.  As it has not been adjudicated 
below, the Board has no jurisdiction of the secondary claim 
at this time.

The issues of PTSD and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim for carpal tunnel syndrome 
and has notified him of the information and evidence 
necessary to substantiate his claim.

2.  There were no in-service complaints of, treatment for, or 
diagnosis of carpal tunnel syndrome of the right hand.

3.  The veteran was diagnosed with carpal tunnel syndrome in 
1999, over 15 years after military discharge.

4.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and carpal tunnel syndrome of the right hand.


CONCLUSION OF LAW

Carpal tunnel syndrome of the right hand was not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records are completely negative for 
complaints of, treatment for, or diagnosis associated with 
the right hand.  Therefore, there is no evidence of a chronic 
right hand disorder in service.

Next, post service medical evidence is negative for 
complaints of, treatment for, or diagnosis of carpal tunnel 
syndrome for many years after military discharge.  
Specifically, the medical evidence shows that the veteran was 
diagnosed with carpal tunnel syndrome of the right hand in 
1999.  Therefore, the Board places high probative value on 
the over 15-year gap between discharge from military service 
and the first reported symptoms associated with a right hand 
disorder.  Significantly, the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly since a right hand disorder was not noted in 
service or until many years thereafter, there is no 
possibility of showing continuity of symptomatology under 
38 C.F.R. § 3.303(b) ("where the condition noted during 
service . . . is not, in fact, shown to be chronic . . . [,] 
then a showing of continuity after discharge is required to 
support the claim.").  See also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that no 
physician has ever attributed the veteran's right hand 
disorder to active military service, despite his assertions 
to the contrary.  The mere contentions as to a medical nexus, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

In sum, even accepting the veteran's current diagnosis of 
carpal tunnel syndrome of the right hand, the Board places 
greater probative value on the absence of in-service 
complaints, treatment or diagnosis of a right hand disorder, 
the lack of post-service treatment for many years after 
service separation, and the absence of medical evidence 
establishing a nexus between military service and the 
veteran's current complaints.  As such, the claim must be 
denied.

In denying the appellant's claim, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In February 2002, the RO notified the veteran about his 
rights under the VCAA and informed him of what evidence he 
needed to submit in support of his claim.  He was told what 
evidence had been considered, where to send the evidence, and 
that VA would help him obtain evidence.  In June 2003, the RO 
provided him with a Statement of the Case which set forth all 
pertinent regulations, and also included the new duty to 
assist provisions of 38 C.F.R. § 3.159.    

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for carpal 
tunnel syndrome, right hand, is denied.


REMAND

The veteran contends, in essence, that his service-connected 
PTSD is worse that currently evaluated.  He further asserts 
that he is unable to work due to his PTSD symptomatology.  
The Board notes that the most recent VA examination was 
nearly two years ago.  Moreover, in view of the veteran's on-
going complaints that his condition is worse, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Please obtain outpatient treatment 
records related to the claim on appeal 
from the Alvin York VA Medical Center 
(VAMC) for the period from July 2003 to 
the present.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to determine the nature and 
extent of his service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion regarding 
the veteran's current psychiatric status, 
including any current psychiatric 
diagnoses.  To the extent possible, the 
examiner should indicate the veteran's 
current level of psychiatric disability 
based only on his service-connected PTSD 
and offer an opinion as to whether 
impairment due to PTSD is so severe as to 
preclude substantially gainful 
employment.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, and a full explanation of its 
meaning should be set out.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



